UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4503


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK THOMAS,    a/k/a    Derrick   Ballafonte,   a/k/a   Alton
Dawkins,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00121-MR-1)


Submitted:   April 13, 2010                   Decided:   May 17, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, Asheville, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Thomas appeals the district court’s judgment

entered pursuant to his guilty plea to unauthorized reentry of a

removed    alien      previously       convicted           of    an    aggravated       felony

offense,   in    violation      of     8   U.S.C.          § 1326(a),      (b)(2)    (2006).

Counsel    for       Thomas    filed       a       brief    pursuant       to    Anders    v.

California, 386 U.S. 738 (1967), in which he asserts that there

are no meritorious issues for appeal, but asks the court to

review whether counsel was ineffective at sentencing and whether

the district judge exhibited bias in sentencing.                                 Thomas has

filed a pro se supplemental brief raising these same issues.

Finding no error, we affirm.

            Thomas      contends       that         counsel       was     ineffective      at

sentencing.      Claims of ineffective assistance of counsel are not

cognizable      on    direct    appeal         unless       the       record    conclusively

establishes        ineffective         assistance.                    United     States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                            We have reviewed

the record and conclude that Thomas has failed to meet the high

burden necessary to advance an ineffective assistance claim on

direct appeal.

            Next,      Thomas   asserts            that    the    judge    was    biased    at

sentencing    because     he    failed         to    adequately         consider    Thomas’s

sentencing      arguments.        Our      review          discloses      no    bias.      The

district judge made no comment that would suggest “an apparent

                                               2
disposition toward a party that is wrongful or inappropriate.”

United States v. Gordon, 61 F.3d 263, 267 (4th Cir. 1995).                                      The

fact   that      the    court        ruled   against       Thomas      with    respect       to    a

sentencing       matter     does       not    demonstrate         bias.       See    Liteky       v.

United States, 510 U.S. 540, 555 (1994).

              We have examined the entire record in this case in

accordance       with     the    requirements         of    Anders,        and     we    find     no

meritorious        issues       for    appeal.        Accordingly,            we    affirm      the

judgment      of    the    district          court.        This      court    requires       that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                                        If

the client requests that such a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on   the   client.         As    we     have    already         conducted      the      necessary

independent        review       of    the    record,       we    deny     Thomas’s         pending

motion     for     an   independent          examination        as   moot.         Finally,       we

dispense      with      oral      argument       because         the      facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         AFFIRMED



                                                3